Citation Nr: 0600642	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  97-09 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left hemiparesis, 
claimed as due to aggravation.  

2.  Entitlement to service connection for residuals of a 
September 1995 cerebrovascular accident, claimed as secondary 
to service-connected cervical spine disability.

3.  Entitlement to service connection for a thoracic spine 
disability.

4.  Entitlement to service connection for depression, claimed 
as secondary to service-connected cervical spine disability.

5.  Entitlement to an increased evaluation for spondylitic 
degenerative changes of the lumbar spine, currently evaluated 
as 20 percent disabling.

6.  Entitlement to service connection for right hemiparesis.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1975.  
The veteran had additional periods of active duty for 
training (ACDUTRA), including from July 7 to July 21, 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal a May 1996 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for residuals of a 
stroke as secondary to the service-connected traumatic 
cervical myositis.  This case also comes before the Board on 
appeal from a February 1997 rating decision, which denied 
service connection for a chronic thoracic spine disorder and 
for left hemiparesis based on aggravation.

The issues of entitlement to service connection for residuals 
of a September 1995 cerebrovascular accident, claimed as 
secondary to service-connected cervical spine disability, 
entitlement to service connection for depression, claimed as 
secondary to service-connected cervical spine disability; 
entitlement to service connection for a thoracic spine 
disability; entitlement to an increased evaluation for 
spondylitic degenerative changes of the lumbar spine, 
currently evaluated as 20 percent disabling; and entitlement 
to service connection for right hemiparesis will be addressed 
in the REMAND portion of this document.

The veteran submitted claims for annual clothing allowances 
in October 1997, February 1998, April 1999, March 2000, June 
2001, April 2002, and June 2003.  These claims are referred 
to the RO for appropriate development.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate her claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by her and which portion, if any, 
VA would attempt to obtain on her behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  There is no competent medical evidence that the veteran 
has left hemiparesis or residuals thereof.


CONCLUSION OF LAW

Service connection is not warranted for left hemiparesis.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA
VA has fulfilled its duty to notify and to assist the veteran 
in the development of her claim under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a February 1997 rating 
decision, the RO denied the veteran's November 1996 claim of 
service connection for left hemiparesis based on aggravation.  
Only after this rating action was promulgated did VA, on July 
13, 2004, provide notice to the veteran regarding what 
information and evidence is needed to substantiate her claim 
of service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudications of the claims, the notice was 
provided by VA at that time, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, 
Supplemental Statements of the Case (SSOCs), re-adjudicating 
the veteran's claim, were provided to the veteran.  These 
actions essentially cured the error in the timing of the 
notice.

As for VA's duty to assist a veteran, the veteran's service 
medical and personnel records, private medical records 
identified by the veteran, and VA medical records have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided VA examinations in July 
1998, July 1999, December 1999, and August 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the March 1998 and July 2004 
Remands from the Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Further development and further expending of 
VA's resources is not warranted.

Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).  

The Board has reviewed all of the evidence contained in the 
veteran's claims file.  That evidence includes the veteran's 
service medical and personnel records, records of VA 
treatment of the veteran from April 1990 to April 2005, 
records of VA vocational rehabilitation of the veteran, 
private medical records dated from July 1986 to August 2003; 
statements from prospective and former employers, statements 
from a fellow service member, statements from the veteran's 
family members, the veteran's testimony at an October 2002 
hearing, medical information obtained by the veteran from the 
Internet, and reports of VA examinations of the veteran in 
June 1988, July 1989, March 1991, January 1995, July 1998, 
July 1999, December 1999, April 2003, July 2003, August 2004, 
and September 2004 (with a May 2005 supplemental report).  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence obtained or submitted in 
this case.  The Board will summarize the relevant evidence 
where appropriate, and the Board's discussion below will 
focus on what the evidence shows or fails to show with regard 
to the veteran's claim.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  Service 
connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002).  ACDUTRA includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2005).  
INACDUTRA includes duty other than full-time duty prescribed 
for Reserves by the Secretary concerned and special 
additional duties authorized for Reserves by an authority 
designated by the Secretary concerned and performed by the 
Reserves on a voluntary basis in connection with the 
prescribed training or maintenance activities of the units to 
which they are assigned.  38 U.S.C.A. § 101(23) (West 2002); 
38 C.F.R. § 3.6(d) (2005).  Active military, naval, or air 
service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2005).  Active military, naval, or 
air service also includes any period of INACDUTRA during 
which the individual concerned was disabled from an injury 
incurred in the line of duty.  Id.  It should be noted that 
certain presumptions, such as the presumption of soundness 
(38 U.S.C.A. § 1111; 38 C.F.R. § 3.304) and the presumption 
of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), apply 
only to periods of active military service.

The veteran does not contend that she has left hemiparesis.  
She insists that she originally intended to seek service 
connection for right hemiparesis.  As noted above, her claim 
of entitlement to service connection for right hemiparesis 
will be addressed in the Remand portion of this document.  
The veteran explains that she has never had left hemiparesis.  
The evidence contained in the veteran's claims folder 
supports that conclusion.  Although there is evidence that 
the veteran has had injuries to the left hemisphere of her 
brain, those have resulted in symptoms on the right side of 
the veteran's body, not her left side.  There is no medical 
evidence showing treatment or diagnosis of left hemiparesis.  
The preponderance of the evidence shows that the veteran does 
not have a current disability of left hemiparesis.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (In the absence 
of proof of a present disability, there is no valid claim 
presented.).  Accordingly, the preponderance of the evidence 
is against the veteran's claim of service connection for left 
hemiparesis.


ORDER

Entitlement to service connection for left hemiparesis is 
denied.


REMAND

The issues of entitlement to service connection for residuals 
of a September 1995 cerebrovascular accident, claimed as 
secondary to service-connected cervical spine disability, and 
entitlement to service connection for a thoracic spine 
disability are not ready for appellate review.  The veteran 
contends that her cerebrovascular accident in September 1995 
resulted from either her service-connected cervical spine 
disability or from right-side neurologic symptoms shown in 
service in 1973.  In an August 2001 statement Vincent Ivers, 
M.D., stated that the veteran's earlier neurologic symptoms 
possibly led to the veteran's September 1995 cerebrovascular 
accident as part of an indolent process.  No medical opinion 
has been obtained regarding such a relationship.  An 
additional opinion or an examination of the veteran with an 
opinion in this regard must be obtained.

Regarding the issue of entitlement to service connection for 
a thoracic spine disability in a July 1994 motor vehicle 
accident, The veteran has been diagnosed with degenerative 
disc disease of the thoracic spine, most recently at a 
September 2004 VA spine examination.  The veteran was injured 
in a motor vehicle accident on July 7, 1984, while she was on 
ACDUTRA.  At a July 1999 VA spine examination, a VA physician 
opined that it was as least as likely as not that the veteran 
had had chronic problems with her back ever since the injury 
in 1984, with the lower back being more symptomatic than the 
upper back.  In an addendum, the examiner noted that x-ray 
examination of the veteran's thoracic spine was normal.  
However, in a May 2005 opinion, the same VA physician stated 
essentially that the veteran's only current disability of the 
thoracic spine was degenerative disk disease which was not 
particularly unusual in someone of the veteran's age and 
could not be related to the injury in July 1984 without 
resorting to conjecture and speculation.  An additional 
examination or medical opinion should be obtained to resolve 
this apparent conflict between the two opinions.

Regarding the issues of entitlement to service connection for 
depression, claimed as secondary to service-connected 
cervical spine disability, which was denied by the RO in a 
June 2000 rating decision; entitlement to an increased 
evaluation for spondylitic degenerative changes of the lumbar 
spine, currently evaluated as 20 percent disabling, which was 
denied by the RO in an April 2003 rating decision; and 
entitlement to service connection for right hemiparesis, 
which was denied by the RO in a February 2004 rating 
decision, the veteran has filed a timely notice of 
disagreement with the pertinent part of each rating decision.  
The RO has not issued a statement of the case (SOC) that 
addresses these issues.  Where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-
241 (1999).  Further, such action was directed in the July 
2004 Remand from the Board.  The RO's compliance with the 
Board's remand instructions is neither optional nor 
discretionary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on her part.

1.  Provide a VA spine examination to the 
veteran to determine whether the 
veteran's current degenerative disc 
disease of the thoracic spine is related 
to her military service, including a July 
1984 motor vehicle accident.  If the 
physician who provided a medical opinion 
in February 2005 is available, a 
supplemental examination report by that 
physician may be obtained from that 
physician in lieu of a new spine 
examination.

The claims folder, including the reports 
of VA spine examinations of the veteran 
in July 1999 and September 2004 (along 
with a May 2005 opinion by a VA 
physician) and the veteran's service 
medical records showing treatment of her 
following a motor vehicle accident in 
July 1984, should be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.  
(The veteran's service medical records 
are contained in two brown envelopes 
within the claims folder.  The veteran's 
reserve duty service medical records 
(including records of treatment following 
a July 1984 automobile accident in 
service) and the veteran's service 
records for service from June 1972 to 
June 1975 are contained in separate 
envelopes.)

The examiner is requested to opine 
whether the veteran's current 
degenerative disc disease of the thoracic 
(dorsal) spine (shown on VA examination 
in September 2004) is "at least as 
likely as not" (likelihood of 50%) 
related to the veteran's injury in July 
1984.  A complete rationale should be 
provided for any opinion expressed, 
including addressing an apparent conflict 
between the medical opinions provided in 
July 1999 and May 2005.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

2.  Provide a neurological examination to 
the veteran to determine whether the 
veteran's current residuals of her 
September 1995 cerebrovascular accident 
are related to right neurological 
symptoms shown in 1973 and 1974.  If the 
neurologist who conducted an August 2004 
neurologic examination is available, a 
supplemental examination report by that 
physician may be obtained from that 
physician in lieu of a new examination. 

The claims folder, including the report 
of the August 2004 neurologic examination 
of the veteran, an August 2001 statement 
by Vincent Ivers, M.D., and the veteran's 
service medical records for her service 
from June 1972 to June 1975, should be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.  (The veteran's service medical 
records are contained in two brown 
envelopes within the claims folder.  The 
veteran's reserve duty service medical 
records (including records of treatment 
following a July 1984 automobile accident 
in service) and the veteran's service 
records for service from June 1972 to 
June 1975 are contained in separate 
envelopes.  The Board notes that some of 
the handwriting in the service medical 
records is difficult to read; however, 
the neurologist is encouraged to use her 
or his medical expertise to interpret 
logically the handwriting.)

The examiner is requested to opine 
whether the veteran's residuals of a 
cerebrovascular accident in September 
1995 are "at least as likely as not" 
(likelihood of 50%) related to right 
neurologic symptoms shown in 1973 and 
1974 during the veteran's military 
service.  A complete rationale should be 
provided for any opinion expressed 
including addressing the statement by Dr. 
Ivers.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  With regard to the veteran's claims 
of entitlement to service connection for 
residuals of a September 1995 
cerebrovascular accident and entitlement 
to service connection for a thoracic 
spine disability, after the development 
requested above has been completed to the 
extent possible, review the record.  If 
any benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case (SSOC) to the veteran and her 
representative and give them the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

4.  Furnish a statement of the case (SOC) 
regarding the issues of entitlement to 
service connection for depression, 
claimed as secondary to service-connected 
cervical spine disability; entitlement to 
an increased evaluation for spondylitic 
degenerative changes of the lumbar spine, 
currently evaluated as 20 percent 
disabling; and entitlement to service 
connection for right hemiparesis to the 
veteran and her representative and give 
them the opportunity to respond thereto.

If any of the claims remains denied, 
notify the veteran and her representative 
of the time limit within which an 
adequate substantive appeal must be filed 
and of the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of the issue.  If, and only if, a 
timely and adequate substantive appeal is 
received, the claim(s) should then be 
returned to the Board for further review, 
as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


